Citation Nr: 1712318	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  11-15 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable disability rating for hypertension.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. A. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1989 to July 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The RO granted service connection for hypertension, assigning a noncompensable disability rating effective August 1, 2009, and denied service connection for low back and bilateral knee disabilities.

The Veteran testified at a July 2015 Board video-conference hearing before a Veterans Law Judge (VLJ) that is no longer with the Board.  A transcript of that hearing is of record.  In December 2016, VA sent a letter to the Veteran informing him that the VLJ who held the hearing was no longer with the Board, and asked whether he desired to have another hearing.  The Veteran did not respond within 30 days from the December 2016 letter.  Therefore, the Board will proceed to render a decision based on the evidence of record.

This case was previously before the Board in September 2015 at which time, the claim was remanded for further development. 

This appeal is being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and the Virtual VA claims processing systems.  The issue of entitlement to service connection for the Veteran's low back and bilateral knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDING OF FACT

The Veteran's hypertension is not currently manifested by diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more and his hypertension does not require continuous medication for control.  The evidence of records does not demonstrate that a rating in excess of 10 percent for service-connected hypertension is warranted. 


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.104, Diagnostic Code (DC) 7101 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As pertinent to his initial rating claim, the Veteran was provided the necessary information as part of his Delivery at Discharge (BDD) Program, which was prior to the rating decision on appeal.  38 U.S.C.A. § 5103.  Furthermore, the Veteran has appealed with respect to the propriety of the initially assigned rating for his hypertension from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for hypertension was granted and an initial rating was assigned in the August 2009 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With regard to the service connection issues decided below, the Veteran was provided with the information or evidence that is necessary to substantiate the claims in an April 2011 statement of the case and during the July 2015 Board hearing.  The case was readjudicated in a May 2016 supplemental statement of the case.  Additionally, the Veteran has expressed no disagreement in regard to the content or timing of notice provided.  Shinseki v. Sanders, 129 S.Ct.1696 (2009).  (This case reversed prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Relevant to the duty to assist, the Veteran's available service treatment records as well as post-service VA treatment records have been obtained and considered.  The Board notes the duty to assist is not a one-way street; a claimant cannot stand idle and fail to cooperate.  Wood v. Derwinski, 1 Board. App. 190 (1991).  Hurd v. West, 13 Vet. App. 449, 452 (2000) notes that a veteran cannot passively wait for help from VA.  The only medical evidence of record on the above issues is what was submitted prior to the September 2015 remand.  As the VA exhausted its attempts to obtain records, and the Veteran did not cooperate in providing the aforementioned documentation, the appeal must be decided on the information of record.  38 C.F.R. § 3.655.  For the reasons described above, the VA's duty to assist has been met.

The Veteran was most recently afforded a VA hypertension examination in April 2009.  In the case at hand, neither the Veteran nor his representative has asserted that the April 2009 VA examination was inadequate or that such disability has worsened since the April 2009 VA examination.  38 C.F.R. § 3.327(a) (2016).  Furthermore, there is no objective evidence indicating that there has been an increase in the severity of the Veteran's hypertension since the April 2009 examination.  As such, the Board finds that it is not necessary to remand this claim for the purpose of scheduling a new VA examination.  The Veteran was most recently afforded a VA joints examination in April 2009.  Significantly, this examination was negative for diagnoses pertaining to the back and bilateral knees, and neither the Veteran nor his representative has asserted that the April 2009 VA examination was inadequate.

As previously noted, in September 2015, the Board remanded the case for additional development, to include obtaining outstanding VA treatment records (which was attempted in November 2015).  VA also attempted to obtain outstanding personnel and service treatment (STRs) records to verify the Veteran's Persian Gulf service in March 2016.  Therefore, the Board finds that the AOJ has substantially complied with the September 2015 remand directives such that no further action is necessary in this regard.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Veteran also offered testimony before a VLJ at a Board hearing in July 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or VLJ who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the July 2015 hearing, the VLJ identified the issues on appeal.  Also, information was solicited regarding the severity of his hypertension, the Veteran's in-service injuries he alleges resulted in his current back and bilateral knee disorders, the type and onset of symptoms, and his contention that his military service caused the back and bilateral knee disorders.  Furthermore, the Veteran was informed of the evidence necessary to substantiate his claims and testimony regarding outstanding records was solicited.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, information provided at the July 2015 hearing led to the Board's remand to further develop the Veteran's claim, to include obtaining any outstanding service records as well as VA/private treatment records.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.  

II. Applicable Law 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).

Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2, Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disabilities of the cardiovascular system, including the heart, arteries, and veins, are rated under 38 C.F.R. § 4.104, Diagnostic Codes 7000-7123.  The Veteran's hypertension is currently rated as 10 percent disabling under Diagnostic Code 7101.  Under this Diagnostic Code, a 10 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more, or as a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  

A 20 percent evaluation is assigned for hypertensive vascular disease when diastolic pressure readings are predominantly 110 or higher, or when systolic pressure readings are predominantly 200 or higher.  Hypertensive vascular disease with diastolic pressure readings that are predominantly 120 or higher is rated as 40 percent disabling. Id.  Hypertensive vascular disease with diastolic pressure readings that are predominantly 130 or higher is rated as 60 percent disabling.  Id. Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id. at Note (1).

VA is to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2014). 
Lay evidence can be competent and sufficient evidence of a diagnosis or can establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  A layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge. 38 C.F.R. § 3.159(a)(1); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

III. Facts and Analysis

Hypertension

The Veteran was examined in April 2009.  At that time, the Veteran indicated that he was diagnosed as being hypertensive while he served in Afghanistan in June 1999, and has been aware of this condition for the past ten years.  However, the Veteran only took medications for the condition for two months and has not since done so.  At the time of the April 2009 VA examination, the Veteran did not indicate that the medication induced any side effects or that he had any complications arising from high blood pressure.  In the Diagnosis Section of that same examination, the clinician noted that the readings of blood pressure showed a consistent elevation of blood pressure.  The Veteran was given a copy of his blood pressure readings along with a note to his personal care physician for further evaluation and advice on management of his blood pressure.  Although the doctor noted that the Veteran had hypertension, the examiner also noted that there were no signs of hypertensive disease. 

The three readings taken on April 13, 2009, in the Diagnostic Section of the examination reflect blood pressure readings of 142/94, 138/96, and 142/96.  The three readings taken on April 14, 2009, in the Diagnostic Section of the examination reflect blood pressure readings of 146/102, 138/100, and 143/101.  The readings on April 15, 2009, reflect readings of 138/96, 139/96, and 133/93.  VA treatment records show the following blood pressure readings: 135/91 and 131/82 (May 2012); and 143/98 and 135/91 (February 2015).  

In May 2012, it was noted that the Veteran had hypertension since 2005 and that his blood pressure had gotten as high as 170/101.  The Veteran reported that he was prescribed medication for this but that he never took it.  He believed that his hypertension was due to stress with his wife and that his blood pressure went down when his wife moved out.  In February 2015, Veteran had elevated blood pressure, but no diagnosis of hypertension.  The doctor noted the Veteran had a blood pressure cuff at home.  He reported that he was on "water pills" in the past, but stopped taking these as he did not like to take pills; he had also not been taking his blood pressure at home.  See Fayetteville VAMC records 2012-2015.

In another February 2015 VA treatment record, the doctor noted obesity and elevated blood pressure but did not give a diagnosis of hypertension.  The Veteran was given blood pressure logs to return in one month and advised of the risks of high blood pressure.  See Fayetteville VAMC records 2012-2015

During the July 2015 hearing, the VLJ advised the Veteran to provide blood pressure logs as did the September 2015 remand; however, he failed to respond to this request.

Given the evidence of record, the Board finds that an initial compensable disability rating for the Veteran's hypertension is not warranted.  The available blood pressure readings collectively do not satisfy the criteria for the rating of 10 percent.  As above, a 10 percent rating will be assigned with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  Although the Veteran had occasional diastolic readings over 100 during the appeal period, the readings predominantly show diastolic readings under 100 and systolic pressure reading under 160.  Thus, a compensable disability rating for hypertension is not warranted.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  The Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, thus, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Director of Compensation to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

Here, the Board finds that the Veteran's service-connected disability addressed above is fully addressed by the rating criteria under which such disabilities are rated.  Specifically, the Veteran's assigned rating contemplates his symptoms, as well as the resulting functional impairment.  Therefore, there are no additional symptoms of the Veteran's service-connected hypertension that are not addressed by the rating schedule.  Accordingly, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Hence, the Board need not proceed to consider the second factor, i.e. whether there are other related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

Under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Thus, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria, and the Board will therefore not address this issue further.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability.  Here, the Veteran has not alleged, and the evidence does not show, that his service-connected hypertension renders him unemployable.  Therefore, the issue of a TDIU, as "part and parcel" to his hypertension has not been raised and no further consideration of this matter is necessary.


ORDER

An initial compensable disability rating for hypertension is denied. 


III. REMAND

Low back and bilateral knee issues

The Board finds that further evidentiary development is necessary regarding the Veteran's service connection claims for the low back and bilateral knee disabilities. 

Service connection may also be established under 38 C.F.R. § 3.317.  Under this section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi-symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 76 Fed. Reg. 81, 834 (Dec. 29, 2011). 

The Board notes that the Veteran served in Operation Enduring Freedom during the Persian Gulf War.  Therefore, the Veteran is a "Persian Gulf Veteran" within the meaning of 38 C.F.R. § 3.317(a)(1). 

STRs show that the Veteran complained of back and bilateral knee pain as early as October 2004.  The Veteran submitted a claim for service connection for a low back disorder and a bilateral knee disorder in March 2009 (while still in service) and, in April 2009, he was afforded a BDD examination.  During the April 2009 examination, the Veteran reported that his back condition has existed since 1995.  He similarly reported that his bilateral knee condition had existed since 2000.  Despite the fact that the physical examination of the back and knees were normal, and the examiner found that no current pathology could be identified on physical examination to render a diagnosis, the Veteran's back and joint pain could be indicative of a chronic multisystem illness attributable to the Veteran's Persian Gulf service.  

The Board concludes that remand is required for an additional VA examination and opinion to further develop this claim because it is unclear whether or not the Veteran's low back and bilateral knee conditions are attributable to his service. 

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding, pertinent VA treatment records, and give the Veteran an opportunity to submit non-VA treatment records. 

2. A VA examiner should render a medical opinion explaining the nature and etiology of the Veteran's claimed bilateral knee and low back conditions.  The examiner should review all records associated with the electronic claims file (including Virtual VA and VBMS) and should note that this case review took place.

The Board leaves it to the examiner's discretion whether or not to re-examine the Veteran. 
 
As Persian Gulf service has been verified, the examiner is also asked to determine whether the Veteran has an undiagnosed illness or medically unexplained chronic multi-symptom illness to account for his back and knee symptoms.  The examiner is asked to opine whether it is at least as likely as not that the condition began in or is related the Veteran's active duty service.

3. Thereafter, adjudicate the claims on appeal, and furnish the Veteran and his representative a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


